Name: Council Directive 95/57/EC of 23 November 1995 on the collection of statistical information in the field of tourism
 Type: Directive
 Subject Matter: information and information processing;  economic analysis;  information technology and data processing;  social affairs
 Date Published: 1995-12-06

 Avis juridique important|31995L0057Council Directive 95/57/EC of 23 November 1995 on the collection of statistical information in the field of tourism Official Journal L 291 , 06/12/1995 P. 0032 - 0039COUNCIL DIRECTIVE 95/57/EC of 23 November 1995 on the collection of statistical information in the field of tourismTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 213 thereof, Having regard to the proposal from the Commission, Whereas the Resolutions of the European Parliament of 11 June 1991 (1) and 18 January 1994 (2) stress that the Community has a major role to play in developing tourism statistics; Whereas the elaboration of a Directive aimed at channelling efforts currently expended in a fragmented manner at national level has been approved by the Economic and Social Committee (3); Whereas, under Decision 90/655/EEC (4), a Community methodological framework for the compilation of Community tourism statistics has been developed; Whereas the results of the two-year programme (1991-1992) for developing Community tourism statistics under Decision 90/655/EEC highlight the needs of users in the private and public sector for reliable and comparable statistics on tourism demand and supply at Community level available at short notice; Whereas the development of Community statistics on tourism was recognized as a priority by Council Decision 92/421/EEC of 13 July 1992 on a Community action plan to assist tourism (5); Whereas the recognized role of tourism as a tool of development and socioeconomic integration can be better ensured through knowledge of the basic related statistics, notably established at regional level; Whereas, in order to assess the competitiveness of the Community tourist industry, it is necessary to gain greater knowledge of the volume of tourism, the characteristics thereof, the profile of the tourist and tourist expenditure; Whereas monthly information is required to be able to measure the seasonal influences of demand on tourist accomodation capacity and thereby to assist public authorities and economic operators to develop more suitable strategies and policies for improving the seasonal spread of holidays and the performance of tourist activities; Whereas further Community activity in this field must continue to be based on a pragmatic approach which is consistent with the principle of subsidiarity; Whereas the necessary synergies between national, international and Community statistical projects impinging on tourism must be ensured in order to reduce the onus of collecting information; Whereas methodological work developed in cooperation with other international organizations, such as the Organization for Economic Cooperation and Development and the World Tourism Organization, and the Recommendations adopted by the Statistical Commission of the United Nations in March 1993 should be taken into account in order to ensure better comparability of tourism statistics at world level; Whereas reliable and efficient monitoring of the structure and evolution of tourism demand and supply can be significantly improved by establishing an appropriate recognized Community framework; Whereas such a system may generate economies of scale, while producing information benefiting all Member States and parties concerned; Whereas a Community instrument could facilitate the dissemination of comparable tourism statistics; Whereas Council Decision 93/464/EEC of 22 July 1993 on the framework programme for priority actions in the field of statistical information, 1993 to 1997 (6) provides for the setting-up of an information system on tourism supply and demand; Whereas a Council Directive can provide a common framework to maximize the benefits of the various actions which are being carried out at national level; Whereas the statistical data compiled under a Community system must be reliable and appropriate to ensure comparability between Member States; whereas it is therefore necessary to establish jointly the criteria enabling these requirements to be met, HAS ADOPTED THIS DIRECTIVE: Article 1 Aim For the purpose of establishing an information system on tourism statistics at Community level, Member States shall carry out the collection, compilation, processing and transmission of harmonized Community statistical information on tourism supply and demand. Article 2 Domain of information collection and basic definitions For the purposes of this Directive, the data to be collected shall relate to: (a) the capacity of collective tourist accommodation establishments The types of collective accommodation in question are as follows: 1. hotels and similar establishments 2. other collective accommodation establishments, inter alia: 2.1. tourist campsites 2.2. holiday dwellings 2.3. other collective accommodation; (b) guest flows in collective accommodation establishments: The collection shall cover internal tourism, i.e. domestic and inbound tourism; 'domestic tourism` shall mean residents of the given country travelling only within this country and 'inbound tourism` shall mean non-residents travelling within the given country; (c) tourism demand: The collection shall cover national tourism, i.e. domestic and outbound tourism; 'outbound tourism` shall mean residents of a country travelling in another country. The information on tourism demand shall concern trips the main purpose of which is holidays or business and which involve at least one or more consecutive nights spent away from the usual place of residence. Article 3 Information collection characteristics 1. A list of data collection characteristics, showing their periodicity and their territorial breakdown appears in the Annex. 2. The definitions to be applied to the data collection characteristics and any adjustments to the list of data collection characteristics shall be determined by the Commission in accordance with the procedure laid down in Article 12. Article 4 Accuracy of statistical information 1. The collection of the statistical information shall, where possible, ensure that the results meet the necessary minimum accuracy requirements. These requirements, and the procedures for ensuring the harmonized processing of systematic biases, shall be established by the Commission in accordance with the procedure laid down in Article 12. The minimum accuracy requirements shall be determined with particular reference to annual overnight stays at national level. 2. As regards the basis on which the information is collected, Member States shall take whatever measures they deem appropriate to maintain the quality and comparability of the results. Article 5 Collection of statistical information 1. Member States may, where appropriate, base the collection of the statistical information referred to in Article 3 on existing data, sources and systems. 2. For the characteristics with annual periodicity, the first reference period shall begin on 1 January 1996. For the characteristics relating to the columns on monthly and quarterly data appearing in sections B and C respectively of the Annex, the first reference period shall begin on 1 January 1997. Article 6 Processing of data Member States shall process the information collected under Article 3 in accordance with the accuracy requirements stipulated in Article 4 and the detailed rules adopted in accordance with the procedure laid down in Article 12. The regional level shall be in accordance with the Nomenclature of Territorial Units (NUTS) of the Statistical Office of the European Communities. Article 7 Transmission of data 1. Member States shall transmit the data processed in accordance with Article 6, including the information declared confidential by Member States pursuant to domestic legislation or practice concerning statistical confidentiality, and in accordance with the provisions of Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (1). The said Regulation governs the confidential treatment of information. 2. The transmission of provisional annual data shall take place within six months of the end of the reference period, and the revised annual results shall be transmitted within a maximum period of 12 months following the end of the reference period. The transmission of provisional monthly and quarterly data shall take place within three months of the end of the corresponding reference period, and the revised monthly and quarterly results shall be transmitted within a maximum period of six months following the end of the corresponding reference period. 3. Acting in accordance with the procedure laid down in Article 12, the Commission may, for the purpose of facilitating the task of the parties responsible for providing information, establish, standardized data transmission procedures and create the conditions for increased use of automatic data processing and electronic data transmission. Article 8 Reports 1. Member States shall provide the Commission at its request with all information necessary to evaluate the quality, comparability and completeness of the statistical information. Member States shall also provide the Commission with details of any subsequent changes in the methods used. 2. The Commission shall present to the European Parliament, the Council and the Economic and Social Committee a report on the experience acquired in the work carried out pursuant to this Directive after data have been collected over a period of three years. Article 9 Dissemination of the results The arrangements for the dissemination of the data by the Commission shall be determined pursuant to the procedure laid down in Article 12. Article 10 Transition period 1. Without prejudice to Article 13, Member States shall take all the measures necessary to make the Community information system operational during a transition period, which shall end three years after entry into force of this Directive for monthly and annual data, and five years after entry into force of this Directive for quarterly data. 2. During the transition period, the Commission may, in accordance with the procedure laid down in Article 12, accept derogations from the provisions of this Directive, in so far as the national statistical systems require adaptations in the field of tourism. Article 11 Committee As regards the procedures for implementing this Directive, and any measures for adjustment to economic and technical developments, concerning in particular: - the definitions to be applied to the information collection characteristics and any adjustments to the list of data collection characteristics (Article 3), in so far as these adjustments do not make the collection process more onerous, - accuracy requirements and the harmonized processing of systematic biases (Article 4), - processing of data (Article 6), data transmission procedures (Article 7) and dissemination of the results (Article 9), - the derogations from the provisions of this Directive during the transition period (Article 10), the Commission shall be assisted, in accordance with the provisions laid down in Article 12, by the Statistical Programme Committee established by Decision 89/382/EEC, Euratom (2), hereinafter referred to as the 'Committee`. Article 12 Procedure 1. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time-limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 2. (a) The Commission shall adopt measures which shall apply immediately. (b) However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event: - the Commission shall defer application of the measures which it has decided for a period of three months from the date of communication, - the Council, acting by a qualified majority, may take a different decision within the time-limit referred to in the first indent. Article 13 Implementation of the Directive Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 23 November 1996. Article 14 Entry into force This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. Article 15 Final provision This Directive is addressed to the Member States. Done at Brussels, 23 November 1995. For the Council The President C. WESTENDORP y CABEZA ANNEX STATISTICAL INFORMATION IN THE FIELD OF TOURISM NB: For the information requested under B.1.3, C.1.1.2 and C.1.1.4, the world geographical breakdown is listed at the end of this Annex. A. Capacity of collective tourist accommodation: local units on national territory A.1. Information to be transmitted on an annual basis >TABLE> B. Occupancy in collective accommodation establishments: domestic and inbound tourism B.1. Information to be transmitted on an annual basis >TABLE> B.2. Information to be transmitted on a monthly basis >TABLE> C. Tourism demand: domestic and outbound tourism (excluding day-trips) C.1. Information to be transmitted nationally >TABLE> BREAKDOWN BY GEOGRAPHICAL AREAS TOTAL WORLD TOTAL EUROPEAN ECONOMIC AREA TOTAL EUROPEAN UNION (15) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Austria Netherlands Portugal Finland Sweden United Kingdom TOTAL EUROPEAN FREE TRADE AREA (EFTA) Iceland Norway Switzerland (and Liechtenstein) TOTAL OTHER EUROPEAN COUNTRIES (apart from (EFTA) countries) including: Turkey Poland Czech Republic Slovakia Hungary TOTAL AFRICA NORTH AMERICA: United States Canada TOTAL SOUTH AND CENTRAL AMERICA TOTAL ASIA including: Japan AUSTRALIA, OCEANIA AND OTHER TERRITORIES including: Australia New Zealand UNSPECIFIED